Exhibit 99.1 FIRST FINANCIAL NORTHWEST, INC. FINAL REPORT OF THE INSPECTOR OF ELECTION I the undersigned, having been duly appointed to serve as the Inspector of Election for the 2012 Annual Meeting of Shareholders of First Financial Northwest, Inc., and having sworn and filed an oath to faithfully execute the duties of Inspector of Election with strict impartiality, and according to the best of my abilities, hereby certify as follows: 1. The Annual Meeting of Shareholders was held on May 24, 2012, at 9:00 a.m. local time at the Carco Theatre, located at 1aple Valley Highway, Renton, Washington, pursuant to notice duly given. 2. As of March 30, 2012, there were 18,805,168 shares of common stock outstanding and entitled to vote at the meeting. 3. There were 14,507,332 shares of stock present at the meeting in person or by proxy, or 77.15% of the shares outstanding, which constituted a quorum for the transaction of business. 4. The undersigned canvassed the votes that were cast by ballot or by proxy on the matters presented to the meeting, and the shares present were voted as follows: Re: Proposal 1, the election of three (3) directors: NOMINEES FOR WITHHELD Victor Karpiak M. Scott Gaspard Daniel L. Stevens Spencer Schneider Re: Proposal 2, Advisory approval of the compensation of the named executive officers: FOR
